DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on October 16, 2020 was received. Claims 1 and 11 were amended. No claim was canceled. Claim 14 was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued July 24, 2020. 

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Busse (US20170218494), Bejat (US3953704) and Kasegawa (US20150028462) on claim 11 was withdrawn, because the claim has been amended. 
The rejections under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Busse (US20170218494), Bejat (US3953704), Kasegawa (US20150028462) and Kitamura (US20160074887) on claims 12-13 were withdrawn, because the claims have been amended. 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Busse (US20170218494), Bejat (US3953704), Kitamura (US20160074887) and Kasegawa (US20150028462) 
Regarding claim 1, Ernst teaches a method of coating substrate, wherein the coating material is metallic (abstract, paragraphs 0011, 0015) (method of forming a 
	Ernst does not explicitly teach controlling gas conditions in a processing vessel in which the substrate is disposed. However, Busse teaches a method of plasma spraying a metallic (nickel) coating on a substrate (abstract). Busse teaches the substrate is pretreated with a hydrogen containing plasma flame before plasma spraying of the metallic coating (paragraphs 0083-0084). Busse teaches to perform the plasma flame pretreatment and plasma spraying of the substrate in an enclosed (vessel) protective atmosphere with oxygen fraction set to below 100ppm (control gas conditions) 
Ernst in view of Busse does not explicitly teach the substrate is disposed on a stage and the thermal spraying is performed while the stage is heating. However, Bejat teaches a method of plasma spraying a metal on a substrate (abstract, column 1 lines 5-8). Bejat teaches the substrate is placed on a substrate holder (stage) so that it can be moved in its plane in two alternative crossed movements (XY plane) of adjustable speed enabling the substrate to be swept by the plasma flame (column 2 lines 14-20, see figure 1). Bejat further teaches to plasma spray a metal on the substrate while heating the substrate holder (stage) at a temperature of 150º to 200ºC (column 2 lines 42-52, column 3 line 67 to column 4 line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the substrate on a stage (XY stage) and heat the substrate to 150º to 200ºC (i.e. above 100ºC) as suggested by Bejat in the method of forming a metallic film as disclosed by Ernst in view of Busse because Bejat teaches the substrate is placed on a XY stage to enable the substrate to be swept by the plasma flame (column 2 lines 14-20, see figure 
Ernst in view of Busse and Bejat does not explicitly teaches the gas is supplied from the nozzle to the plasmas generating space with mixed gas supplied from plurality of gas suppling path in a direction perpendicular to the nozzle in order to generate a rotational flow in the plasma generating unit. However, Kitamura teaches a plasma spraying apparatus and disclose the plasma gas is introduced to the plasma generating unit 1 though four swirl flow forming holes to form swirling flow (rotational flow) in the plasma generating unit/ space (paragraph 0049, see figures 1 and 2, number 6), wherein the direction of the gas is perpendicular to the nozzle (see figures 1 and 2, number 6) and both the nozzle and the flour swirl flow forming holes are provided with the same plasma gas (argon and hydrogen according to Ernst) (paragraphs 0057-005 8) (wherein the thermal spraying is performed while supplying the mixed gas of H2 gas and Ar gas from the plurality of gas suppling paths to the plasma generating space to generate the rotational flow in the plasma generating unit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of gas supply paths in the plasma generating unit configured to supply, into the plasma generating unit/space, plasma gas in a direction perpendicular to the nozzle, in order to generating a rotational flow in the plasma generating unit as disclosed by Kitamura in the method of forming a metallic film in a processing vessel as disclosed by Ernst in view of Busse and Bejat because Kitamura teaches such rotation flow of the plasma gas ensure the spray material are efficiently melted and a dense film of the spraying material having little pores can be efficiently formed (paragraph 0002) by 2 and Ar gas from the plurality of gas supplying paths to the plasma generating space, the plurality of gas supplying paths being configured such that the mixed gas is introduced into the plasm generating space in a direction perpendicular to the nozzle in order to generate a rotational flow in the plasma generating unit. 
Ernst in view of Busse, Bejat and Kitamura does not explicit teaches the thermal spraying material is copper. Ernst teaches the thermal spraying material is metallic (abstract, paragraphs 0011, 0015). However, Hasegawa teaches a method of forming a semiconductor module used for power supply (abstract, paragraphs 0002-0003), and discloses copper relay electrode is deposited on the insulation layer of the module by plasm spraying (paragraph 0081). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copper as the spraying material in the method of forming a metallic film as disclosed by Ernst in view of Busse, Bejat and Kitamura because Hasegawa teaches copper is used as the relay electrode due to its good thermal conductivity (paragraph 0045) which is beneficial for the production of semiconductor module, and such copper relay electrode are formed by plasma spraying (paragraph 0081). 

Regarding claim 3, Busse teaches to control the gas conditions in the processing vessel by setting the oxygen fraction to below 100ppm (paragraphs 0085-0086).
Regarding claim 4, Bejat teaches the stage is an XY stage and the stage is moved during plasma spraying so the substrate can be swept by the plasma torch (column 2 lines 14-20, see figure 1, see claim 2). Since Ernst teaches to pretreat the surface to be plasma sprayed, and the pretreatment and the plasma spraying are conducted using the same plasma spraying device/torch (paragraph 0020), the combination of Ernst and Bejat teaches the plasms jet (from the plasma torch) is sprayed on the substrate while moving the XY stage during pretreatment. 
Regarding claim 5, Ernst teaches a metallic material is sprayed on the substrate during plasma spraying (paragraphs 0012, 0015). Bejat teaches the stage is an XY stage and the stage is moved during plasma spraying so the substrate can be swept by the plasma torch (column 2 lines 14-20, see figure 1, see claim 2).
Regarding claim 6, Ernst teaches a metallic material is sprayed on the surface of the substrate during plasma spraying (paragraphs 0012, 0015). Ernst teaches the substrate can be a ceramic substrate (paragraph 0043), which is insulating material. Ernst further teaches a metallic bond layer (another metallic layer) is formed on the substrate, and the metallic thermal spraying is formed on the another metallic layer (paragraph 0063). 

Regarding claim 10, Hasegawa teaches a method of forming a semiconductor module used for power supply (abstract, paragraphs 0002-0003), and discloses copper relay electrode (circuit pattern) is deposited on the insulation layer of the module (substrate is a power module) by plasm spraying (paragraph 0081).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Busse (US20170218494), Bejat (US3953704), Kitamura (US20160074887) and Kasegawa (US20150028462) as applied to claims 1-7 and 10 above, and further in view of Keil (US20160250389).
	Regarding claim 8, Ernst in view of Busse, Bejat, Kitamura and Kasegawa teaches all limitation of this claim, except raising the temperature of the stage before performing the pretreatment. However, Keil teaches a method of forming a coating on a surface (abstract) and discloses to pretreat the surface of the substrate before forming the coating (paragraph 0097). Keil teaches the pretreatment is heating the substrate at 180ºC and subject the substrate to a plasmas jet source (paragraphs 0097 and 0099). Since the substrate temperature has to reached 180ºC during the pretreatment (paragraph 0099) and Bejat teaches to place the substrate on the stage that can be heated for the plasma treatment (column 2 lines 14-20, see figure 1), the temperature of the stage is reasonably expected to be raised before the pretreatment and the temperature of the stage is set to be at least 180ºC (higher than 100 ºC) at a time of . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Busse (US20170218494), Bejat (US3953704), Kitamura (US20160074887) and Kasegawa (US20150028462) as applied to claims 1-7 and 10 above, and further in view of Torigoe (US20070224443). 
Regarding claim 9, Ernst in view of Busse, Bejat, Kitamura and Kasegawa teaches all limitation of this claim, except the plasma jet is generated by supplying electric current of 200A. However, Torigoe teaches a method of forming a coating with thermal spraying (abstract), and discloses the pore rate of the sprayed coating is controlled by spraying current (electric current supplied to the plasma jet) (paragraph 0054). Since Ernst teaches the plasma spraying parameters, including the current, for the plasma pretreatment and the plasma spray coating are the same (paragraphs 0038, claim 8), it would have been within the skill of the ordinary artisan to adjust and optimized the spraying current of the plasma spraying (along with the current of the plasma jet pretreatment) in the process of forming a metallic film disclosed by Ernst in view of Busse, Bejat, Kitamura and Kasegawa to yield the desired pore rate of the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Busse (US20170218494), Bejat (US3953704) and Sasaki (US6261703).  
Regarding claim 11, Ernst teaches a method of coating substrate, wherein the coating material is metallic (abstract, paragraphs 0011, 0015) (method of forming a metallic film). Ernst teaches to pretreat the substrate with a plasma flame of a gas without material deposition, wherein the gas is mixture of argon (inert gas), nitrogen and hydrogen (paragraphs 0011-0012, 0021-0020, 0060, 0066 and 0074) (preforming a pretreatment by spraying a plasma jet on the substrate in the processing vessel, the plasma jet being generated from gas containing an inert gas and hydrogen). Ernst teaches to plasma spraying a metallic coating material on the substrate after the pretreatment (paragraphs 0012, 0015 and 0063) (thermal spraying metallic material on the substrate, the spraying is being performed after the pretreatment). Ernst teaches the plasma spraying and pretreatment is performed in a coating chamber (paragraph 0054) (substrate is disposed inside a processing vessel). 
	Ernst does not explicitly teach controlling gas conditions in a processing vessel in which the substrate is disposed. However, Busse teaches a method of plasma spraying a metallic (nickel) coating on a substrate (abstract). Busse teaches the substrate is pretreated with a hydrogen containing plasma flame before plasma spraying of the 
Ernst in view of Busse does not explicitly teach the substrate is disposed on a stage and the thermal spraying is performed while the stage is heating. However, Bejat teaches a method of plasma spraying a metal on a substrate (abstract, column 1 lines 5-8). Bejat teaches the substrate is placed on a substrate holder (stage) so that it can be moved in its plane in two alternative crossed movements (XY plane) of adjustable speed enabling the substrate to be swept by the plasma flame (column 2 lines 14-20, see figure 1). Bejat further teaches to plasma spray a metal on the substrate while heating the substrate holder (stage) at a temperature of 150º to 200ºC (column 2 lines 42-52, column 3 line 67 to column 4 line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the substrate on a stage (XY stage) and heat the substrate to 150º to 200ºC (i.e. above 100ºC) as suggested by Bejat in the method of forming a metallic film as disclosed by 
Ernst in view of Busse and Bejat does not explicit teaches the thermal spraying material is copper or the substrate is an insulating substrate in power module, and the metallic film is formed on both an upper surface and a lower surface of the insulating substrate. Ernst teaches the thermal spraying material is metallic (abstract, paragraphs 0011, 0015). However, Sasaki teaches a method of making a copper circuit joined board (column 1 lines 5-11). Sasaki teaches the board is used as a high power module (column 1 lines 5-11) and it comprises at least one insulating substrate (column 8 lines 40-55, example 5 column 36 lines 30-40, and figure 13 see substrate 1a). Sasaki teaches two interposing layers 2a and 2b are thermal sprayed on the insulating substrate 1a on the upper and lower surfaces, and the interposing layer is copper (column 36 lines 30-40, column 7 lines 59-65, column 20 line 61 to column 21 line 6, column 22 lines 32-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermal spray the copper interposing layers on the upper and lower surfaces of the insulating substrate in a power module as suggested by Sasaki in the method of forming a metallic film as disclosed by Ernst in view of Busse and Bajat because Sasaki teaches such thermal sprayed copper interposing layers functions to join the insulating substrate and the conductor layer (column 6 lines 11-22), which allows to form multiple lamination units joined to each other to form a high power modules with high reliability (column 5 lines 25-36). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Busse (US20170218494), Bejat (US3953704) and Sasaki (US6261703) as applied to claim 11 above, and further in view of Kitamura (US20160074887).
Regarding claims 12-13, Ernst in view of Busse, Bejat and Kasegawa does not explicitly teaches the gas is supplied from the nozzle to the plasmas generating space with mixed gas supplied from plurality of gas suppling path in a direction perpendicular to the nozzle in order to generate a rotational flow in the plasma generating unit. However, Kitamura teaches a plasma spraying apparatus and disclose the plasma gas is introduced to the plasma generating unit 1 though four swirl flow forming holes to form swirling flow (rotational flow) in the plasma generating unit/ space (paragraph 0049, see figures 1 and 2, number 6), wherein the direction of the gas is perpendicular to the nozzle (see figures 1 and 2, number 6) and both the nozzle and the flour swirl flow forming holes are provided with the same plasma gas (argon and hydrogen according to Ernst) (paragraphs 0057-0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of gas supply paths in the plasma generating unit configured to supply, into the plasma generating unit/space, plasma gas in a direction perpendicular to the nozzle, in order to generating a rotational flow in the plasma generating unit as disclosed by Kitamura in the method of forming a metallic film in a processing vessel as disclosed by Ernst in view of Busse, Bejat and Sasaki because Kitamura teaches such rotation flow of the plasma gas ensure the spray material are efficiently melted and a dense film of the spraying material having little pores can be efficiently formed (paragraph 0002) by 2 and Ar gas from the plurality of gas supplying paths to the plasma generating space, the plurality of gas supplying paths being configured such that the mixed gas is introduced into eh plasm generating space in a direction perpendicular to the nozzle in order to generate a rotational flow in the plasma generating unit. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US20140335282) in view of Busse (US20170218494), Bejat (US3953704), Thery (US20040012275) and Sasaki (US6261703).  
Regarding claim 14, Ernst teaches a method of coating substrate, wherein the coating material is metallic (abstract, paragraphs 0011, 0015) (method of forming a metallic film). Ernst teaches to pretreat the substrate with a plasma flame of a gas without material deposition, wherein the gas is mixture of argon (inert gas), nitrogen and hydrogen (paragraphs 0011-0012, 0021-0020, 0060, 0066 and 0074) (preforming a pretreatment by spraying a plasma jet on the substrate in the processing vessel, the plasma jet being generated from gas containing an inert gas and hydrogen). Ernst teaches to plasma spraying a metallic coating material on the substrate after the 
	Ernst does not explicitly teach controlling gas conditions in a processing vessel in which the substrate is disposed. However, Busse teaches a method of plasma spraying a metallic (nickel) coating on a substrate (abstract). Busse teaches the substrate is pretreated with a hydrogen containing plasma flame before plasma spraying of the metallic coating (paragraphs 0083-0084). Busse teaches to perform the plasma flame pretreatment and plasma spraying of the substrate in an enclosed (vessel) protective atmosphere with oxygen fraction set to below 100ppm (control gas conditions) (paragraphs 0085-0086) (controlling gas conditions in a processing vessel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control gas conditions in a processing vessel in which the substrate is disposed to perform the plasma flame pretreatment and plasma spraying as suggested by Busse in the method of forming a metallic film as disclosed by Ernst because Busse teaches the enclosed protective atmosphere (i.e. less than 100ppm of oxygen) can avoid oxide formation in the metallic coating and also prevent the release of finely divided metals from the plasma spray into the surrounding (paragraph 0086). 
Ernst in view of Busse does not explicitly teach the substrate is disposed on a stage and the thermal spraying is performed while the stage is heating. However, Bejat teaches a method of plasma spraying a metal on a substrate (abstract, column 1 lines 5-8). Bejat teaches the substrate is placed on a substrate holder (stage) so that it can 
Ernst in view of Busse and Bejat does not explicit teaches the thermal spraying material is copper and the substrate is a silicon chip in a power module. Ernst teaches the thermal spraying material is metallic (abstract, paragraphs 0011, 0015). Thery teaches a method of making an electronic module (paragraph 0001). Thery teaches to form a brazing metallic material is formed on the silicon chip of the electronic module (paragraphs 0052 and 0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a brazing metal material on the silicon chip of the power module as suggested by Thery in the method of forming a metallic film as disclosed by Ernst in view of Busse and Bajat because Thery teaches such brazing material functions to connect the electric pads of electrically conductive material to the silicon chip to form the power module. Thery does not . 

Response to Arguments
Applicant's arguments filed on October 16, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Kitamura does not teach that Ar gas is supplied from the material feed-in pipe 19, thus, Kitamura does not teach supplying Cu to the plasma generating sparce through the nozzle by using Ar gas as carrier gas. 
Kitamura cannot be used for pretreatment. 
Hasegawa does not teach the new limitation of claims 11 and 14. 


The limitation of supplying Cu to the plasma generating space through the nozzle by using Ar gas as carrier gas is taught by Ernst (see rejection above). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, Ernst teaches the pretreatment steps and Kitamura is rely upon to show the mixed gas supplied from plurality of gas suppling path in a direction perpendicular to the nozzle in order to generate a rotational flow in the plasma generating unit (see rejection above). The rejection is not based on replacing Ernst’s spraying apparatus with Kitamura’s, thus, it is not relevant if Kitamura’s apparatus can perform the pretreatment or not. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The new limitations of claims 11 and 14 are addressed by addition reference, Sasaki (see rejections above). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can bae reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717